DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/282,826, filed on April 5, 2021.

Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement filed on April 5, 2021, has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-9 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to outputting values for visualization (as evidenced by exemplary claim 1; “a predictive situation visualization device;” and “output, as the basis for the predicted value, a product value;”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “output a prediction result;” “accept from a user a designation;” “output a basis;” and “output . . . a product value for each of explanatory variables.”  The steps are all steps for managing personal behavior for data visualization that, when considered alone and in combination, are part of the abstract idea of outputting values for visualization.  The dependent claims further recite steps for managing behavior that are part of the abstract idea of outputting values for visualization (see claims 2-5, 7, and 9).  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes making predictions regarding explanatory variables and displaying the result.  The steps could be implemented manually by a human being mentally or using pen and paper, but a general purpose computer is recited for implementation.  The Examiner additionally notes that mathematical concepts are ineligible abstract ideas, and the claims could be considered to recite steps for executing a mathematical calculation.  See MPEP §2106.04(a).
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor in independent claim 1; and a computer readable medium in independent claim 8.  No hardware is recited in independent claim 6).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor in independent claim 1; and a computer readable medium in independent claim 8.  No hardware is recited in independent claim 6) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 6 and 7 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 6, the claim language recites the steps of outputting a result, accepting a designation and outputting a basis, .  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Claim 7 is rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.  The Examiner recommends amending claim 6 to positively recite hardware to overcome this basis for rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160005055 A1 to Sarferaz (hereinafter ‘SARFERZAZ’).

Claim 1 (Currently Amended) 
SARFERAZ discloses a predictive situation visualization device (see ¶[0031]; a pop-up tool displaying a time series data forecast), comprising a hardware processor (see ¶[0056]; a processor or processing module for processing information) configured to execute a software code (see ¶[0015]; business software) to: 
output a prediction result (see abstract; a predictive algorithm) in which a predicted value and an actual value are associated with each other, in a predetermined series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
accept from a user a designation of the prediction result in the output series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
output a basis for the predicted value in the prediction result for the accepted designation (see abstract; output data for a forecasted time series), 
wherein the hardware processor is configured to execute a software code to output, as the basis for the predicted value, a product value for each of explanatory variables in a prediction formula used for the prediction, the product value being calculated by multiplying a value of an explanatory variable by a coefficient of the explanatory variable (see ¶[0037]; utilize weighted historical times series values to predict future times series values).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  AUSTEL discloses visually querying a data set exhibited in a parallel coordinate system that includes dependent variables that are adjacent to independent variables.  It would have been obvious to include the adjacent variables as taught by AUSTEL in the system executing the method of SARFERAZ with the motivation to use a coordinate system for graphical representation of data (see AUSTEL abstract).

Claim2 (Currently Amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ further discloses wherein the hardware processor is configured to execute a software code to output a graph that represents the product value for each explanatory variable (see ¶[0031] and Fig. 5; a time series forecasting user interface to provide a visualization of inputted and generated data, such as a bar graph, line graph, etc.).

Claim 6 (Original) 
SARFERAZ discloses a predictive situation visualization method (see ¶[0031]; a pop-up tool displaying a time series data forecast), comprising: outputting a prediction result (see abstract; a predictive algorithm) in which a predicted value and an actual value are associated with each other, in a predetermined series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
accepting from a user a designation of the prediction result in the output series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
outputting a basis for the predicted value in the prediction result for the accepted designation (see abstract; output data for a forecasted time series), 
wherein when outputting the basis, a product value is output, as the basis for the predicted value, for each of explanatory variables in a prediction formula used for the prediction, the product value being calculated by multiplying a value of an explanatory variable by a coefficient of the explanatory variable (see ¶[0037]; utilize weighted historical times series values to predict future times series values).

Claim 7 (Original) 
SARFERAZ discloses the predictive situation visualization method according to claim 6.
SARFERAZ further discloses wherein a graph that represents the product value for each explanatory variable is output (see ¶[0031] and Fig. 5; a time series forecasting user interface to provide a visualization of inputted and generated data, such as a bar graph, line graph, etc.).

Claim 8 (Currently Amended) 
SARFERAZ discloses a non-transitory computer readable information recording medium (see ¶[0058]; a computer-readable medium) storing a predictive situation visualization program (see ¶[0064]; computer programs), when executed by a processor (see ¶[0056]; a processor or processing module for processing information), that performs a method for: 
outputting a prediction result (see abstract; a predictive algorithm) in which a predicted value and an actual value are associated with each other, in a predetermined series (see ¶[0017]; depict both the forecasted time series and the underlying actual data); 
accepting from a user a designation of the prediction result in the output series (see ¶[0053]; select of a relevant scripted calculation view that displays both the forecasted time series and actual time series); and 
outputting a basis for the predicted value in the prediction result for the accepted designation (see abstract; output data for a forecasted time series), 
wherein when outputting the basis, a product value is output, as the basis for the predicted value, for each of explanatory variables in a prediction formula used for the prediction, the product value being calculated by multiplying a value of an explanatory variable by a coefficient of the explanatory variable  (see ¶[0037]; utilize weighted historical times series values to predict future times series values).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  AUSTEL discloses visually querying a data set exhibited in a parallel coordinate system that includes dependent variables that are adjacent to independent variables.  It would have been obvious to include the adjacent variables as taught by AUSTEL in the system executing the method of SARFERAZ with the motivation to use a coordinate system for graphical representation of data (see AUSTEL abstract).

Claim 9 (Currently Amended) 
SARFERAZ discloses the non-transitory computer readable information recording medium according to claim 8.
SARFERAZ further discloses wherein a graph that represents the product value for each explanatory variable is output (see ¶[0031] and Fig. 5; a time series forecasting user interface to provide a visualization of inputted and generated data, such as a bar graph, line graph, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 5546516 A to Austel et al. (hereinafter ‘AUSTEL’).

Claim 3 (Currently Amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 2.
SARFERAZ does not specifically disclose, but AUSTEL discloses, wherein the hardware processor is configured to execute a software code to output a graph that represents the product values of the explanatory variables side by side for each sign of the product value (see abstract; an independent variable and adjacent dependent variables in a subset of Cartesian coordinates).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 20040225478 A1 to Andoh et al. (hereinafter ‘ANDOH’).

Claim 4 (Currently Amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but ANDOH discloses, wherein the hardware processor is configured to execute a software code to output a value of a standardized explanatory variable in association with a product value of the explanatory variable (see ¶[0027]-[0028]; the data composed of sets of response variables and explanatory variables, standardizes the explanatory variables, and outputs data composed of sets of standardized explanatory variables and response variables).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  ANDOH discloses effective dimension reduction of spaces with explanatory variables, where explanatory variables are standardized and output.  It would have been obvious to standardize explanatory variables as taught by ANDOH in the system executing the method of SARFERAZ with the motivation to convert the data into unit vectors (see ANDOH ¶[0060]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20160005055 A1 to SARFERAZ in view of US 8000819 B2 Hanawa et al. (hereinafter ‘HANAWA’).

Claim 5 (Currently Amended) 
SARFERAZ discloses the predictive situation visualization device according to claim 1.
SARFERAZ does not specifically disclose, but HANAWA discloses, wherein the hardware processor is configured to execute a software code to selectably output a prediction formula used for the prediction and a value of an explanatory variable (see col 1, ln 66-col 2, ln 40; display a regression equation on an output interface.  Calculate an explanatory variable selection reference value for the manufacturing instruction parameter group).
SARFERAZ discloses time series forecasting with a response to time series (see ¶[0032] and [0053]).  HANAWA discloses an evaluation support system using regression analysis that displays the regression equation and explanatory variables.  It would have been obvious to include the display as taught by HANAWA in the system executing the method of SARFERAZ with the motivation to allow a user to evaluate information (see HANAWA col 1, ln 25-44).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/             Primary Examiner, Art Unit 3624